Title: To George Washington from William Duer, 5 June 1784
From: Duer, William
To: Washington, George



Sir.
New York June 5th 1784.

My Freind Mr Sayre, late Sheriff of the City of London, has Thoughts of Establishing himself in your State; and from his present Ideas, it is most probable his Choice will be not far distant from your Excellencys Seat —My long Acquaintance with him in England (where he was beloved and Respected by an Extensive

and polite Circle of Freinds) had riveted him deeply in my Affections; and I cannot but participate, in whatever may promote his Happiness—This Sentiment has acquired additional Strength from the Conviction I have that his Attachment to the Cause of Freedom has been the grand Source of his Persecution, and Consequent Misfortunes in England—a Circumstance which I trust will render him more acceptable, to Every liberal Character in this Country—Your Excellency’s Patronage (should he determine on Establishi[n]g himself in your Country) will undoubtedly be of Essential Service; and if it will add to your happiness to Contribute to the Success of an amiable, and deserving Character, you will Experience it in givi[n]g a Countenance to my Freind who I will venture to say will prove himself deserving your Esteem.
I hope your Excellency will Excuse the Liberty I take on this Occasion; I am tempted to use it from the happiness I have Experienced in Enjoying some share of your Excellency’s Esteem, and Protection for, some years past: the Value of which has made too lasti[n]g an Impression to be Ever buried in Oblivion.
Lady Kitty, and Miss Browne Unite in the most Affectionate, and warm wishes for the happiness of yourself and Mrs Washington —That it may at least Equal to the Anxiety you have felt for the welfare, and Honor of your Country is the sincere wish of Your affectionate and obliged Hble Servt

Wm Duer

